Exhibit 99.4 Notice of annual meeting Management proxy circular September 6, 2007 NOTICE OF ANNUAL MEETING OF COMMON SHAREHOLDERS OF SR TELECOM INC. Date: Thursday, September 6, 2007 Business of the meeting: Time: 10:00 a.m. (eastern time) 1. Receipt of the Company’s financial statements for the year ended December 31, 2006 and the auditors’ report thereon; Place: Hotel InterContinental Salon Saint-Jacques 2. Election of directors; 360, rue Saint-Antoine Ouest Montréal, Québec 3. Appointment of auditors; 4. To consider and, if thought fit, adopt, with or without any changes, the resolution as set forth in Schedule “A” to the accompanying management proxy circular, approving the amendments to the 2006 employee and director stock option plan; and 5. To consider any other business that may be properly brought before the meeting. By order of the board of directors Serge Fortin President and Chief Executive Officer August 1, 2007 ImportantThe record date for the meeting is August 7, 2007. For more information on the record date and the shareholders entitled to vote at the meeting, please see “How many shares are eligible to vote?” in section 1 of the accompanying management proxy circular. Shareholders who are unable to be present at the annual meeting of common shareholders are requested to complete and sign the enclosed form of proxy. Please return it promptly in the envelope provided, or forward it by fax to 416-263-9524 or 1-866-249-7775 (toll-free), so that your shares will be represented whether or not you attend. Proxies should be received at the Toronto office of the transfer agent, Computershare Investor Services Inc., 100 University Avenue, 9th Floor, Toronto, Ontario, M5J 2Y1, no later than 5:00 p.m. (eastern time) on September 4, 2007, or hand-delivered at the registration table on the day of the meeting prior to the commencement of the meeting. 2 | SR Telecom – Notice of annual meeting MANAGEMENT PROXY CIRCULAR Dear shareholder: SR Telecom’s annual meeting of common shareholders will be held at Hotel InterContinental, Salon Saint-Jacques, 360, rue Saint-Antoine Ouest, Montréal, Québec, on Thursday, September 6, 2007 at 10:00 a.m. (eastern time). This management proxy circular contains important information about the Company and the business to be conducted at the meeting and the Company. We hope you will take the time to consider the information set out in the management proxy circular. It is important that you exercise your vote, either in person at the meeting or by completing and sending in your proxy. We invite you to join us at this meeting. You will have an opportunity to ask questions and meet with our management team, the board of directors and your fellow shareholders. Yours sincerely, Lionel Hurtubise Serge Fortin Chairman of the Board President and Chief Executive Officer Management proxy circular As of August 1, 2007, except as otherwise provided. What’s inside? SECTION 1: VOTING INFORMATION SECTION 3: GENERAL PROXY INFORMATION SECTION 2: BUSINESS OF THE MEETING Executive compensation Receipt of financial statements Equity compensation plan information Election of directors Indebtedness of directors and executive officers Appointment of auditors Directors and officers liability insurance Amendment to the 2006 employee and director stock option plan Report on corporate governance Committees of the board of directors Management responsibility and board independence from management Interests of insiders and other persons in material transactions Receipt of shareholder proposals for the 2008 annual meeting Discretionary authority Schedule “A”: resolution in respect of the amendment to the stock option plan Schedule “B”: statement of corporate governance practice | SR Telecom – Management proxy circular | 3 SECTION 1 – VOTING INFORMATION How do I vote? If you are eligible to vote and your shares are registered in your name, you can vote your shares in person at the meeting or by proxy, as explained below. What will I be voting on? You will be voting on: • The election of directors of the Company (see page 5). • The appointment of Deloitte & Touche LLP as the Company’s auditors (see page 7). • The amendment of the 2006 employee and director stock option plan (see page 7). • Any other business, which may be properly brought before the meeting. How will these matters be decided at the meeting?You will have one vote for every SR Telecom common share you own at the close of business on August 7, 2007, the record date for the meeting. All of the matters voted on at the meeting will be decided based on a simple majority of the votes cast thereon. How many shares are eligible to vote?As of the date of this circular, there were 754,992,769 common shares issued and outstanding in the capital stock of the Company. The common shares carry the right to vote and the holders of record at the close of business on August 7, 2007, the record date for the annual meeting, will be entitled to one vote for each common share held in respect of each of the matters to be considered and voted on at the meeting. As of the date hereof, and to the knowledge of the directors and officers of the Company, no person beneficially owns, or directly or indirectly controls, more than 10% of the common shares, other than the following: Number of Percentage of outstanding common shares owned common shares owned DDJ Capital Management, LLC (1) 262,337,321 34.7 % Greywolf Capital Management LP (2) 135,928,924 18.0 % Morgan Stanley & Co. 94,909,200 12.6 % (1) These securities are held by certain funds and accounts managed by DDJ Capital Management, LLC. Collectively, these entities are referred to as DDJ. These entities include B IV Capital Partners, L.P.; GP Capital IV, LLC; The October Fund, Limited Partnership; October G.P., LLC; GMAM Investment Funds II; and DDJ Canadian High Yield Fund. (2) These securities are held by certain funds and accounts managed by Greywolf Capital Management LP. These include Greywolf Overseas Fund and Greywolf Capital Partners II LP, for which it acts as investment manager, and certain other affiliated entities. What is the quorum for the meeting? For the meeting to be properly constituted, at least two shareholders, or duly appointed proxyholders, holding at least twenty-five percent of outstanding common shares must be present at the meeting. Who is soliciting my proxy? The Company’s management is soliciting your proxy for use at the annual meeting. The Company will bear the costs of the solicitation, which will be made primarily by mail; the Company’s directors, officers and employees may also solicit proxies personally or by telephone. Voting by proxy Management requests that you sign and return the proxy form to ensure your votes are exercised at the meeting. Whether or not you attend the meeting, you can appoint someone else to vote for you as your proxyholder. You can use the enclosed proxy form, or any other proper form of proxy, to appoint your proxyholder. The persons named in the enclosed form of proxy are directors or officers of the Company. However, you can choose another person to be your proxyholder, including someone who is not a shareholder of the Company. You may do so by deleting the names printed on the proxy and inserting another person’s name in the blank space provided, or by completing another proper form of proxy. 4 | SR Telecom – Management proxy circular | How will my proxy be voted? The form of proxy grants discretionary authority upon the proxyholders with respect to voting on amendments or other matters brought before the meeting. If other matters properly come before the meeting, the proxyholders will vote on them in accordance with their judgment, pursuant to the discretionary authority conferred by such proxy with respect to such matters. The shares represented by proxies appointing the persons, or any one of them, designated by management to represent you as a shareholder at the meeting will be voted in accordance with the instructions you give on the proxy.
